

116 HR 2769 IH: District of Columbia Courts Home Rule Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2769IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the District of Columbia Home Rule Act to permit the Council of the District of Columbia
			 to enact laws with respect to the organization and jurisdiction of the
			 District of Columbia courts.
	
 1.Short titleThis Act may be cited as the District of Columbia Courts Home Rule Act. 2.Authority of Council of District of Columbia to enact laws with respect to District of Columbia CourtsSection 602(a) of the District of Columbia Home Rule Act (sec. 1–206.02(a), D.C. Official Code) is amended by striking paragraph (4).
		